DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication fled on 7/26/2021. Claims 1-20 are pending on this application.

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/26/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Deeply Supervised Salient Object Detection with Short Connections published by Hou et al (hereafter referred to as Hou).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 8, 11, 12, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deeply Supervised Salient Object Detection with Short Connections published by Hou et al (hereafter referred to as Hou).
Regarding independent claim 1, Hou discloses A method for detecting a salient object in an image, comprising: (Abstract discloses a method for saliency detection of objects in images), separately performing a first convolution processing corresponding to at least two convolutional layers on the image to obtain at least two first feature maps of the image (figs. 2(c), 2(d), and 3 disclose convolution operations which are performed separately to at least two convolutional layers. At least two feature maps are obtained by processing the input image), wherein a resolution of each of the at least two first feature maps are lower than a resolution of the image (fig. 3, the resolutions of the feature maps are 8x8, 16x16, 64x64, 128x128, and 256x256. Page 3207 section 4.2 discloses that input images from the MSRA-B dataset are used and comprise pictures with a resolution of 400x300), and wherein a resolution of each of the at least two first feature maps is different (fig. 3, the resolutions of the feature maps are 8x8, 16x16, 64x64, 128x128, and 256x256); 
processing the at least two first feature maps to obtain at least two second feature maps of the image (figs. 3 and 4, Page 3206 section 3.2 discloses that the , wherein the at least two second feature maps are obtained by performing a first superposition processing on a part or all of the at least two first feature maps (figs. 3 and 4, Pages 3205-3206 disclose that one feature map is put on top of another feature map which is regarded as superimposing), wherein a resolution of each of the at least two second feature maps is different, and wherein the resolution of each of the at least two second feature maps is higher than or equal to a maximum resolution in the part or all of the at least two first feature maps and (figs. 3 and 4, Pages 3205-3206 disclose that the resolution of the feature maps are different and that the resolution of the second feature map is higher or equal to the maximum resolution of the other feature maps);and 
splicing the at least two second feature maps to obtain a saliency map of the image (figs. 2 and 3, Page 3207 section 3.3 discloses the fusion of the at least two second feature maps to obtain a saliency map where the fusion is regarded as splicing). 

Regarding claim 2, Hou discloses a method wherein performing the first superposition processing on the part or all of the at least two first feature maps comprises:
upsampling a first feature map of the at least two first feature maps, in the part or all of the at least two first feature maps, to obtain a third feature map corresponding to the first feature map (Page 3205 right side, Each side output is composed of a one-channel convolutional layer with kernel size 1x1 followed by an up-sampling layer), wherein a resolution of the first feature map is lower than the resolution of the at least one second feature map (figs. 3 and 4, Pages 3205-3206 disclose that the resolution of the feature maps are different and that the resolution of the second feature map is higher or equal to the maximum resolution of the other feature maps), and wherein a resolution of the third feature map is equal to the resolution of the at least one second feature map (fig. 4, the two feature maps are 64x64); 
and performing a second superposition processing on the third feature map and a second first feature map, in the subset of the at least two first feature maps, and on which upsampling is not performed, to obtain the at least one second feature map (fig. 4 shows the superposition of the upsampled feature map with the non-upsampled feature map).

	Regarding claim 5, Hou discloses a method wherein splicing the at least two second feature maps comprises spicing the least two second feature maps based on a third weight corresponding to each of the at least two second feature maps to obtain the saliency map of the image (page 3207 left side, section Inference discloses that fusion is performed based on a weight wherein the fusion is interpreted to be splicing).

	Regarding claim 8, Hou discloses a method wherein splicing the at least two second feature maps comprises: performing a second convolution processing on the at least two second feature maps, to obtain features of the at least two second feature maps; and splicing the features to obtain the saliency map of the image 

Regarding claim 11, the limitations have been analyzed and rejected with respect to claim 1.

Regarding claim 12, the limitations have been analyzed and rejected with respect to claim 2.

Regarding claim 15, the limitations have been analyzed and rejected with respect to claim 5.

Regarding claim 18, the limitations have been analyzed and rejected with respect to claim 8.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of Saliency Unified: A Deep Architecture for simultaneous Eye Fixation Prediction and Salient Object Segmentation, published by Srinivas Kruthiventi, hereafter referred to as Kruthiventi published on June 27, 2016.
Regarding claim 7, Hou teaches a method wherein performing the second superposition processing on the third feature map and the second first feature map, comprises performing superposition, and convolution processing on the third feature map and the second first feature map, to obtain the at least one second feature map (figs. 3 and 4 disclose superposition and convolution on the third feature map).
However, Hou does not explicitly disclose pooling processing.
Kruthiventi segments a salient object and further discloses pooling processing (Kruthiventi page 5783 paragraph 2 and Figure 2 discloses applying pooling processing to a convolved image).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Hou to include obtaining pooling processing as taught by Kruthiventi because such a modification is taught, suggested, 

Regarding claim 17, the limitations have been analyzed and rejected with respect to claim 7.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of Instance-Level Salient Object Segmentation published by Guanbin Li (hereafter referred to as Li) on April 12, 2017
Regarding dependent claim 9, Hou fails to disclose a method further comprising performing a first guided filtering on the saliency map of the image based on the image to obtain a segmented image of the image. 
However Li discloses performing a first guided filtering on a saliency map of an image based on the image to obtain a segmented image of the image (Figure 2 discloses performing a guided filtering on the salience map using the input image as seen in the proposal and optimization step to obtain the segmented saliency image).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Hou to include guide filtering as taught by Li because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to achieve significantly higher precision (Li page 2 left side fourth paragraph). 

.

Allowable Subject Matter
Claims 3, 4, 6, 10, 13, 14, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663